

116 HR 4401 IH: Restore the Fairness Doctrine Act of 2019
U.S. House of Representatives
2019-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4401IN THE HOUSE OF REPRESENTATIVESSeptember 19, 2019Ms. Gabbard introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Communications Act of 1934 to reinstate the obligation of broadcast licensees to
			 afford reasonable opportunity for the discussion of conflicting views on
			 issues of public importance (commonly known as the Fairness Doctrine).
	
 1.Short titleThis Act may be cited as the Restore the Fairness Doctrine Act of 2019. 2.Fairness doctrineSection 315 of the Communications Act of 1934 (47 U.S.C. 315) is amended—
 (1)by redesignating subsections (a) through (e) as subsections (b) through (f), respectively; and (2)by inserting before subsection (b), as so redesignated, the following:
				
 (a)Public interest obligation To cover publicly important issuesA broadcast licensee shall afford reasonable opportunity for the discussion of conflicting views on issues of public importance. The enforcement and application of the requirement imposed by this subsection shall be consistent with the rules and policies of the Commission in effect on January 1, 1987, including sections 73.1920 and 73.1930 (relating to personal attacks and political editorials, respectively) of title 47, Code of Federal Regulations (as in effect on such date)..
			